            Case 7:20-mj-13004-UA Document 4 Filed 12/07/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   December 7, 2020

 By Email

 The Honorable Judith C. McCarthy
 United States Magistrate Judge
 Southern District of New York
 The Hon. Charles L. Brieant Jr.
 Federal Building and United States Courthouse
 300 Quarropas Street
 White Plains, New York 10601-4150

 Re:    United States v. Michael Lanni, 20 Mag. 13004

 Dear Judge McCarthy:

         In light of the arrest of the defendant in the above-referenced matter, the Government
 respectfully requests that the complaint be unsealed.


                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney



                                                   By: ______________________________
                                                      Kevin Sullivan
                                                      Assistant United States Attorney
                                                      (914) 993-1924


SO ORDERED:

_____________________________
  _______________________   ______ 12-7-2020
JUDITH C. McCARTHY
United States Magistrate Judge
